--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
SERVICES AGREEMENT


This SERVICES AGREEMENT (“Agreement”) is made and entered into in duplicate and
shall be effective on   September 7, 2011 (“Effective Date”), by and between
CrowdGather, Inc., a Nevada corporation with its principal place of business
located at 20300 Ventura Boulevard, Suite 330, Woodland Hills, CA  91364
(“Corporation”), and Inform Technologies, Inc. located at 44 East 30th Street,
11th Floor New York, NY 10016 (“Contractor”).
 
RECITALS


A.  The Corporation is an Internet company that specializes in monetizing a
network of online forums and message boards designed to engage, provide
information to and build community around users.


B.  The Corporation is purchasing certain assets, including but not limited to
certain websites (collectively, the “Purchased Assets”), from Contractor
pursuant to a Website and Domain Name Acquisition and Transfer Agreement
(“Purchase Agreement”), dated as of the date hereof.


C. The Corporation desires to engage Contractor as an independent contractor to
provide certain services related to reducing the Corporation’s use of
Amazon.com’s servers (the “Services”) for hosting the Purchased Assets.


D.  The Contractor desires to provide the Services for the Corporation, on the
terms and subject to the conditions specified in this Agreement.


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS HEREIN SPECIFIED AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE
OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES AGREE AS FOLLOWS:


1.  Term of Agreement.  The respective duties and obligations of the parties
shall commence on the Effective Date and shall continue for a period of
three (3) months from the Effective Date (“Term”) or until terminated by the
Contractor or the Corporation as specified in Section 8.


2.  Services.  The Contractor shall provide the Services and certain other
services to the Corporation as determined by the management of the Corporation.
The Contractor agrees that Contractor will at all times loyally and
conscientiously perform all of its duties and obligations pursuant to the terms
of this Agreement to the best of its ability and experience.


3.  No Management Power of Contractor.  The business affairs of the Corporation
and the operation of the business of the Corporation shall be conducted by the
officers and administrative staff and employees of the Corporation.  The
Contractor shall not have any power or obligation of direction, management,
supervision or control of the officers, administrative staff or other employees
of the Corporation or otherwise be involved with the management of the business
of the Corporation during the term of this Agreement.


4.  Authority to Contract.  The Contractor shall have no power to, and the
Contractor shall not, obligate the Corporation in any manner whatsoever to any
contract, agreement, undertaking, commitment or other obligation.


5.  Compensation.
 
5.1 Base Compensation The Corporation shall pay to Contractor Three Thousand
Three Hundred Thirty Three Dollars ($3,333) per month as compensation for the
Services.
 
 
1

--------------------------------------------------------------------------------

 
5.2 Conditional Compensation. If Contractor can reduce the monthly Amazon.com
hosting charges for the Purchased Assets from approximately Thirty Thousand
Dollars ($30,000) to Ten Thousand Dollars ($10,000) during the Term of this
Agreement while maintaining a minimum of ninety five percent (95%) uptime for
the Purchased Assets as measured by Pingdom, Contractor may earn up to a maximum
of One Hundred Sixty Five Thousand Dollars ($165,000).  For the purposes of
calculating the amount of conditional compensation due to Contractor pursuant to
this Section, the Corporation shall pay Sixteen Thousand Five Hundred Dollars
($16,500) for every Two Thousand Dollars ($2,000) that Contractor reduces the
monthly Amazon.com hosting charges for the Purchased Assets. For example, if the
Amazon.com hosting charges for the Purchased Assets is Twenty Eight Thousand
Dollars ($28,000), then the amount of conditional compensation due to Contractor
shall be Sixteen Thousand Five Hundred Dollars ($16,500). The determination as
to whether any conditional compensation is due to Contractor shall be based on
the total amount of the first full monthly invoice (“Invoice”) and each
subsequent Invoice received by the Corporation from Amazon.com for hosting
charges for the Purchased Assets during the Term of this Agreement. Any amount
of conditional compensation due to Contractor shall be payable within thirty
(30) days of the Corporation’s receipt of each respective Invoice during the
Term and shall be payable to Contractor in cash by check or wire transfer.


6.  Services of Contractor are Non-Exclusive.  The Contractor shall devote such
time as is necessary to fulfill his obligations to the Corporation specified in
this Agreement.


7.  Relationship Created.  The Contractor is not an employee of the Corporation
for any purpose whatsoever, but is an independent contractor.  The Corporation
is interested only in the results obtained by the Contractor. The Contractor
shall have the sole and exclusive control of the manner and means of performing.
All expenses and disbursements, including, but not limited to, those for travel
and maintenance, entertainment, office, clerical and general administrative
expenses, that may be incurred by the Contractor in connection with this
Agreement shall be borne and paid wholly and completely by the Contractor, and
the Corporation shall not be in any way responsible or liable therefor except
those expressly approved beforehand.


7.1 Ownership of Work Product and New Developments.  Contractor agrees that all
computer programs, software, source codes, computations, data files, algorithms,
techniques, designs, plans, reports, specifications, drawings, inventions,
processes, and other information or items produced by Contractor concerning the
development of the Corporation’s products and services shall be considered works
made for hire by the Contractor for the Corporation and shall be the exclusive
property of the Corporation. All such work will be assigned to the Corporation
as the sole and exclusive property of the Corporation and the Corporation’s
assigns, nominees and successors, as well as any copyrights, patents or
trademarks obtained by Contractor while performing services under this Agreement
concerning the development of the Corporation’s products and services.  On
request and at the Corporation’s expense, Contractor agrees to assist the
Corporation obtain patents and copyrights for any new developments. Such
assistance includes providing data, plans, specifications, descriptions,
documentation, and other information, as well as assisting the Corporation in
completing any required application or registration.


7.2 Non-Disclosure of Proprietary and Confidential Information by
Contractor.  During the term of this Agreement, Contractor may have access to
Confidential Information (as used in this Section 7.2, “Confidential
Information” shall include, but not be limited to, computer programs, software,
source codes, computations, data files, algorithms, techniques, processes,
designs, specifications, drawings, charts, plans, schematics, computer disks,
magnetic tapes, books, files, records, reports, documents, instruments,
agreements, contracts, correspondence, letters, memoranda, financial,
accounting, sales, purchase and employment data, capital structure information,
corporate organizational information, identities, names and addresses of
shareholders, directors, officers, employees, contractors, vendors, suppliers,
customers, clients and all persons and entities associated with Corporation,
information pertaining to projects, projections, assumptions and analyses, and
all other data and information and similar items relating to the business of
Corporation and all other data and information and similar items relating to
Corporation of whatever kind or nature and whether or not prepared or compiled
by Corporation) or other information and data of a secret and proprietary nature
which the Corporation desires to keep confidential. Confidential Information
shall not include general or public knowledge.  General or public knowledge
shall include such information as may be discerned from an inspection of records
expressly held open for public inspection by any government or administrative
agency, body or authority. Contractor (and any of its officers, directors,
shareholders, affiliates, related entities, partners, agents and/or employees)
agrees and acknowledges that the Corporation has exclusive proprietary rights to
all Confidential Information, and Contractor hereby assigns to the Corporation
all rights that he might otherwise possess in any Confidential
Information.  Except as required in the performance of Contractor's duties to
the Corporation, Contractor will not at any time during or after the term
hereof, directly or indirectly use, communicate, disclose, disseminate, lecture
upon, publish articles or otherwise put in the public domain, any Confidential
Information.  Contractor agrees to deliver to the Corporation any and all copies
of Confidential Information in the possession or control of Contractor upon the
expiration or termination of this Agreement, or at any other time upon request
by the Corporation.  Contractor will restrict the possession, knowledge and use
of the Confidential Information to its employees, officers, director,
shareholders, consultants, lawyers and entities controlled by or controlling it
(collectively, “Personnel”) that have a legitimate “need to know” such
Confidential Information in connection with the services to be provided pursuant
to the Agreement. Contractor will ensure that its Personnel comply with this
Agreement and Contractor will be liable for any breach of this Agreement by its
Personnel and will promptly notify the Corporation of any such breach.  The
provisions of this section shall survive the termination of this Agreement.


 
2

--------------------------------------------------------------------------------

 
7.3 Non-Competition and Non-Circumvention by Contractor.  In consideration and
recognition of the fact that Contractor has access to Confidential Information
under the terms and provisions of this Agreement and that the Corporation will
be introducing Contractor to various customers, partners and suppliers and
potential customers, partners and suppliers, Contractor represents, warrants and
covenants to the Corporation as follows:


 
(a)
Contractor shall at no time disclose to any person, without the Corporation’s
prior written consent, any of the terms, conditions or provisions specified in
this Agreement unless such disclosure is lawfully required by any federal
governmental agency or is otherwise required to be disclosed by law or is
necessary in any legal proceeding regarding the subject matter of this
Agreement.



 
(b)
During the term of this Agreement, Contractor shall not circumvent the
Corporation for the purpose of transacting any business with any person or
entity which business shall interfere with any relationship whatsoever between
such person or entity and the Corporation, or use any Confidential Information
to compete with the business of the Corporation. Contractor shall not solicit
any of the Corporation's employees, independent contractors or agents for
employment.  Contractor shall not hire or engage in any way, any enterprise or
person that competes with, or is engaged in a business substantially similar to,
the business of the Corporation.



 
(c)
Contractor shall not, during the term hereof or for a period of six (6) months
immediately following the termination of this Agreement with Corporation, either
directly or indirectly (i) make known to any person, firm or corporation the
names or addresses of any of the Corporation’s clients or any other information
pertaining to them or the Corporation’s products or services; (ii) call on,
solicit, or take away, or attempt to call on, solicit or take away any of the
Corporation’s clients either on Contractor's behalf or that of another person,
firm or corporation.



 
(d)
Contractor shall not, during the term hereof or for a period of six (6) months
following such term, enter into an agreement or render services or advice to,
any business whose products, services or activities compete in whole or in part
with the products, services or activities of the Business (as defined in the
Purchase Agreement).



 
(e)
Contractor acknowledges and agrees that the representations, warranties and
covenants made by Contractor and set forth in this section are material and that
the Corporation would not enter into this Agreement without Contractor's making
such representations, warranties and covenants to the Corporation.



 
(f)
Contractor acknowledges and agrees that any breach by Contractor of the
representations, warranties and covenants contained herein will cause
irreparable harm and loss to the Corporation, which harm and loss cannot be
reasonably or adequately compensated in damages in an action at law.  Therefore,
Contractor expressly agrees that, in addition to any other rights or remedies
which the Corporation may possess, the Corporation shall be entitled to
injunctive and other equitable relief to prevent or remedy a breach of the
representations, warranties and covenants made by Contractor herein.



 
(g)
The terms and provisions of this section shall survive the termination of this
Agreement for a period of six (6) months.



8. Termination.


8.1 Termination by Contractor. The Contractor may terminate at any time during
the Term by giving written notice to the Corporation. If Contractor terminates
this Agreement for any reason, the Corporation shall not be obligated to make
any further payments pursuant to Section 5 after the effective date of
termination as specified in the written notice by Contractor.


8.2 Termination by Corporation. During the Term, the Corporation may terminate
this Agreement at any time for Good Cause (as defined below). A termination
shall be for “Good Cause” if the Contractor, in the subjective good faith
opinion of the Corporation, (i) commits an act of fraud, moral turpitude,
misappropriation of funds or embezzlement; (ii) materially breaches this
Agreement or the Corporation’s written Code of Ethics as adopted by the Board of
Directors; (iii) commits a willful, reckless or grossly negligent violation of
any applicable state or federal law or regulation; (iv) fails to or refuses
(whether willful, reckless or negligent) to substantially perform the
responsibilities and duties specified herein (other than a failure caused by
temporary disability); provided, however, that no termination shall occur on
that basis unless the Corporation first provides Contractor with written notice
to cure, such notice to cure shall reasonably specify the acts or omissions that
constitute Contractor’s failure or refusal to perform Contractor’s duties, and
Contractor shall have reasonable opportunity (not to exceed 10 days after the
date of notice to cure) to correct Contractor’s failure or refusal to perform
Contractor’s duties, and the termination shall be effective as of the date of
written notice to cure; or (iv) commits any other act that materially impairs
the ability of the Corporation to conduct its business. In the event that the
Corporation terminates this Agreement for “Good Cause”, the Corporation shall
have no further obligations hereunder after the effective date of said
termination and the Corporation may thereafter seek to recover any damages or
other legal remedies it would have against the Contractor.


 
3

--------------------------------------------------------------------------------

 
9.  Indemnification.  The Contractor  shall defend and hold the Corporation
harmless from and against, and shall indemnify the Corporation for, any loss,
liability, damage, judgment, penalty or expense (including administrative costs
and expenses, attorney’s fees and costs of defense) suffered or incurred by any
person, or to any property, in relation to any action or inaction taken by the
Contractor, whether intentional, negligent or otherwise, or by any of the
Contractor's affiliates, directors, officers, employees, representatives or
agents.


10.  Notices.  All notices, requests, demands or other communications pursuant
to this Agreement shall be in writing or by facsimile transmission and shall be
deemed to have been duly given (i) on the date of service, if delivered in
person or by facsimile transmission (with the facsimile confirmation of
transmission receipt serving as confirmation of service); or (ii) 48 hours after
mailing by first class, registered or certified mail, postage prepaid, and
properly addressed to such address or addresses as may be provided by the
parties hereto for such purposes.


11.  Entire Agreement.  This Agreement constitutes the final, complete, and
exclusive agreement between the parties with respect to the subject matter
hereof and supersedes all prior oral and written, and all contemporaneous oral
negotiations, agreements, and understandings. This Agreement may be amended only
by an instrument in writing which expressly refers to this Agreement and
specifically states that such instrument is intended to amend this Agreement and
is signed on behalf of both parties.


12.  Execution in Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed an original, and
all of which together shall constitute one and the same instrument.  Facsimiles
and electronic copies in portable document format (“PDF”) containing original
signatures shall be deemed for all purposes to be originally signed copies of
the documents that are the subject of such facsimiles or PDF versions.


13.  Choice of Law and Consent to Jurisdiction.  All questions concerning the
validity, interpretation or performance of any of the terms, conditions and
provisions of this Agreement or of any of the rights or obligations of the
parties, shall be governed by, and resolved in accordance with, the laws of the
State of California.  Any and all actions or proceedings, at law or in equity,
to enforce or interpret the provisions of this Agreement shall be litigated in
courts having situs within the County of Los Angeles, State of California.


14.  Assignability.  Neither party shall sell, assign, transfer, convey or
encumber this Agreement or any right or interest in this Agreement or pursuant
to this Agreement, or suffer or permit any such sale, assignment, transfer or
encumbrance to occur by operation of law without the prior written consent of
the other party.  In the event of any sale, assignment, transfer or encumbrance
consented to by such other party, the transferee or such transferee's legal
representative shall agree with such other party in writing to assume
personally, perform and be obligated by, the covenants, obligations, warranties,
representations, terms, conditions and provisions specified in this Agreement.
Notwithstanding the foregoing, the Corporation may assign this Agreement without
the prior consent of the Contractor to an entity in connection with a merger,
acquisition, or reorganization.
 
15. Consent to Agreement.  By executing this Agreement, each party, for himself,
represents such party has read or caused to be read this Agreement in all
particulars, and consents to the rights, conditions, duties and responsibilities
imposed upon such party as specified in this Agreement.


16.  Attorney’s Fees.  In the event of a legal proceeding between the parties to
enforce a provision under this Agreement, the prevailing party to such action
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs for participating in the legal action.
 
17. Severability.  To the extent any provision of this Agreement shall be
determined to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of this Agreement,
and this Agreement shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible.  In the absence of such reformation,
such part of such provision shall be considered deleted from this Agreement and
the remainder of such provision and of this Agreement shall be unaffected and
shall continue in full force and effect.  In furtherance and not in limitation
of the foregoing, should the duration or geographical extent of, or business
activities covered by any provision of this Agreement be in excess of that which
is valid and enforceable under applicable law, then such provision shall be
construed to cover only that duration, extent or activities which may validly
and enforceably be covered.  To the extent any provision of this Agreement shall
be declared invalid or unenforceable for any reason by any governmental or
regulatory authority in any jurisdiction, this Agreement (or provision thereof)
shall remain valid and enforceable in each other jurisdiction where it
applies.  Both parties acknowledges the uncertainty of the law in this respect
and expressly stipulate that this Agreement shall be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.


[signatures on following page]



 
4

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF the parties have executed this Agreement on the date
specified in the preamble of this Agreement.




 


 
CORPORATION:
 
CrowdGather, Inc.,
 
CONTRACTOR:
 
Inform Technologies, Inc.
              By: /s/ Sanjay Sabnani    By: /s/ Rob Balazy      Sanjay Sabnani  
  Rob Balazy   Its: CEO   Its: President and CEO  

 
 
 
 
 
5


--------------------------------------------------------------------------------